Citation Nr: 1014869	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
right wrist disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves from 1974 to 
1996, with active service in August 1985 and from December 
1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

In January 2006, while sitting at the RO, the Veteran 
testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

In an April 2007 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for a psychiatric 
disability on the basis that new and material evidence had 
been presented, and remanded the underlying claim for further 
development.  By a July 2009 action, the Board remanded this 
case for additional development.  For the reasons explained 
below, it is again necessary to return this case to the RO 
for further development.  This appeal is remanded to the RO 
via the Appeals Management Center in Washington, D.C.  VA 
will notify the Veteran if further action is required.


REMAND

The Veteran maintains that in January 1991, while she was 
stationed at Fort Jackson, South Carolina, she suddenly 
developed psychiatric problems.  Specifically, the Veteran 
reports that she was unable to concentrate and felt extreme 
anxiety.  According to the Veteran, she was sent to the 
mental health clinic at Moncrief Army Community Hospital 
where she was diagnosed with bipolar disorder and was 
prescribed Prozac.  The Veteran indicates that she was 
subsequently discharged from the military.  She notes that 
after her discharge, she continued to experience psychiatric 
problems.  The Veteran states that in 2003, she became 
suicidal and was hospitalized.  She maintains that she 
currently has a psychiatric disability that is related to her 
period of active service from December 1990 to January 1991.  

The Board notes that according to service records, the 
Veteran had a period of active service from December 27, 1990 
to January 18, 1991.  Although the treatment records from the 
aforementioned period of service are negative for any 
diagnoses of a psychiatric disability, and are also negative 
for any evidence showing that the Veteran was given a 
prescription for Prozac, the records do show that on January 
3, 1991, the Veteran sought medical treatment for emotional 
distress.  Specifically, it was noted that the Veteran wanted 
to be reassigned to a non-deploying unit due to severe 
emotional distress, which the Veteran alleged had caused an 
ulcer.  It was reported that the Veteran had multiple 
complaints which seemed to be intensified due to imminent 
deployment to Saudi Arabia.      

In the April 2007 Board remand, the Board directed the RO to 
request the Veteran's service mental health records.  Thus, 
in May 2007, the RO requested that the National Personnel 
Records Center (NPRC) provide the Veteran's service mental 
health records.  In a return response, the NPRC noted that 
they were mailing all of the Veteran's service treatment 
records on file.  As stated above, the service treatment 
records from the Veteran's period of active service from 
December 1990 to January 1991 that have been associated with 
the Veteran's claims file are negative for any diagnoses of a 
psychiatric disability, and are also negative for any 
evidence showing that the Veteran was given a prescription 
for Prozac.  However, the Board observes that there is no 
indication that any efforts have been made to request mental 
health records specifically from Moncrief Army Community 
Hospital at Fort Jackson, for the aforementioned period of 
time.  Under the circumstances, the Board finds that a remand 
is therefore necessary to investigate whether outstanding 
mental health records exist which might verify the Veteran's 
accounts of in-service mental health problems.     

In addition, the Board notes that in the Veteran's 
substantive appeal (VA Form 9), dated in April 2005, the 
Veteran specifically stated that she had in her possession 
documentation of the prescription that she allegedly received 
in January 1991 for Prozac.  Thus, the Veteran should be 
given the opportunity to submit such evidence.  

In regard to the Veteran's claim on a secondary basis, the 
Board notes that the Veteran contends that she currently has 
a psychiatric disability that is secondary to her service-
connected right wrist disability.  

Secondary service connection may be granted where disability 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310. Compensation is also payable 
when service-connected disability has aggravated a non-
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established.   

The evidence of record shows that in April 2003, the Veteran 
was hospitalized at a VA Medical Center (VAMC) for 22 days.  
Upon her discharge, the pertinent diagnoses were adjustment 
disorder with depressed mood (chronic wrist pain) and 
psychotic disorder, not otherwise specified.  In addition, 
VAMC outpatient treatment records, dated from January to June 
2004, show that in April 2004, it was noted that the Veteran 
was receiving treatment for depression.  The Veteran stated 
that she had depression related to her chronic pain and 
inability to do things.  The pertinent diagnoses were 
depressive disorder, not otherwise specified, and depression 
secondary to general medical condition.   

In May 2008, the Veteran underwent a VA examination.  
Following the mental status evaluation, the examiner 
diagnosed the Veteran with the following: (Axis I) major 
depression in remission, malingering, (Axis II) personality 
disorder, not otherwise specified, (Axis IV) unemployed, 
living with daughter, and (Axis V) Global Assessment of 
Functioning (GAF) score of 50.  In an addendum to the May 
2008 VA examination report, dated in January 2009, the 
examiner from the May 2008 VA examination stated that the 
Veteran did not have a psychiatric disorder that was due to 
or a result of limited motion of the wrist.  The examiner 
indicated that a wrist condition would not cause the severity 
of the symptoms that the Veteran was endorsing.  However, the 
Board notes that the examiner did not address the question of 
whether the Veteran's service-connected right wrist 
disability aggravated her psychiatric disability.  [Emphasis 
added.]  Thus, in view of the foregoing facts and applicable 
law, the Board finds that a new VA examination, as specified 
in greater detail below, should be performed.  See 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1. With respect to the claim for service 
connection for a psychiatric disability, 
to include as secondary to service-
connected right wrist disability, the 
AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

2.  The AMC/RO should attempt to obtain 
copies of any treatment records from the 
Moncrief Army Community Hospital at Fort 
Jackson, South Carolina, covering the 
period from December 27, 1990 to January 
18, 1991.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the Veteran 
and specifically request that she submit 
any documentation she has of the 
prescription that she allegedly received 
in January 1991 for Prozac.      

4.  The AMC/RO must make arrangements with 
the appropriate VA medical facility for 
the physician who conducted the May 2008 
examination to review the evidence and 
give his opinion as to whether:         

Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability was aggravated by 
the Veteran's service-connected right 
wrist disability?  By aggravation we mean 
a chronic, incremental increase in 
severity over a clinically ascertainable 
baseline of impairment.  Aggravation has 
also been defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is advised that the term "as 
likely as not"" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of aggravation as to find 
against aggravation.  More likely and as 
likely support the claimed aggravation; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and her representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


